NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       EMILIO MINJAREZ, Appellant.

                             No. 1 CA-CR 14-0860
                               FILED 11-19-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-103339-001
                 The Honorable Hugh E. Hegyi, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                           STATE v. MINJAREZ
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Peter B. Swann joined.


J O N E S, Judge:

¶1           Emilio Minjarez appeals his convictions and sentences for one
count of possession of methamphetamine, a dangerous drug, and one count
of possession of marijuana. After searching the entire record, Minjarez’s
defense counsel has identified no arguable question of law that is not
frivolous. Therefore, in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), defense counsel asks this
Court to search the record for fundamental error. Minjarez was afforded
the opportunity to file a supplemental brief in propria persona, which he
elected not to do. After reviewing the record, we find no error.
Accordingly, Minjarez’s convictions and sentences are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2             On January 20, 2014, around 9:00 p.m., an officer with the
Phoenix Police Department noticed an irregularity on the license plate of
the vehicle Minjarez was driving and initiated a traffic stop. Minjarez
parked and exited the vehicle and gave the officer permission to search his
person. The officer discovered a small plastic bag in Minjarez’s pants
pocket containing a white crystalline substance which appeared to the
officer to be methamphetamine. Minjarez was then placed in handcuffs and
advised of his rights pursuant to Miranda v. Arizona, 384 U.S. 436, 471 (1966).

¶3             Minjarez thereafter admitted he used methamphetamine
earlier in the day, which would be detected in a urine sample, and paid five
dollars for the bag of methamphetamine the officer found in his pocket.
Minjarez’s wallet contained another small plastic bag imprinted with a
picture of “an old style cartoon bong, with a fuse on it, and then a repeating


1      “We view the facts in the light most favorable to sustaining the
convictions with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404, n.2, ¶ 2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).



                                      2
                            STATE v. MINJAREZ
                            Decision of the Court

pattern of ‘stay high’ . . . across the front.” The officer believed the bag had
previously held methamphetamine based upon the white crystalline
residue that remained on its interior.

¶4             When questioned, Minjarez admitted there was a pipe in his
vehicle and gave the officer permission to retrieve it and search the vehicle.
While doing so, the officer located a glass methamphetamine pipe in the
cup holder nearest the center console. In an adjacent cup holder, the officer
found a white plastic bag containing a green plant-like material believed to
be marijuana. Minjarez told the officer the items were not his. A recording
of Minjarez’s conversations with the officer during the stop and following
his arrest was admitted into evidence. Subsequent testing confirmed the
clear plastic bag contained methamphetamine, a dangerous drug pursuant
to Arizona Revised Statutes (A.R.S.) section 13-3401(6)(c)(xxxviii),2 and the
white plastic bag contained marijuana.

¶5            Minjarez was charged with violations of A.R.S. §§ 13-
3405(A)(1), -3407(A)(1), and -3415(A), which respectively prohibit knowing
possession of marijuana, knowing possession or use of a dangerous drug,
and use or possession with intent to use of drug paraphernalia, and the
matter proceeded to trial. At the close of the State’s case, Minjarez’s counsel
made an unsuccessful motion for judgment of acquittal pursuant to
Arizona Rule of Criminal Procedure 20.

¶6            Minjarez then testified in his own defense, denying
knowledge of, possession of, or intent to use any of the items seized by the
officer. Minjarez surmised during his testimony that his friend Humberto,
to whom he had given a ride earlier in the day, must have left the marijuana
and pipe in his car, although he did not see Humberto do so or have any
conversations with Humberto about these items. And, the second empty
bag, Minjarez explained, was also Humberto’s because it was located
between some bills Humberto had given him for gas.

¶7            Minjarez testified he had last worn the pants he was wearing
at the time of the stop at least a month prior and did not know there was
methamphetamine in the pocket or how it had gotten there. He explained
that because he did not know what was in the bag, he had been confused
by the officer’s questions at the time of the stop, mistakenly believing the
officer had asked about “meds,” rather than “meth.” Minjarez also testified
he takes quite a few medications, for which he pays a five dollar copayment,


2     Absent material changes from the relevant date, we cite a statute’s
current version.

                                       3
                           STATE v. MINJAREZ
                           Decision of the Court

and was referring to that medication when the officer asked what he paid
for the methamphetamine. Minjarez went on to testify that when the officer
asked him if a urine sample would reflect methamphetamine use, he again
misunderstood, believing he had been asked, instead, whether he would be
willing to provide a urine sample, to which he said “yes.” And, when the
officer asked about a pipe, Minjarez mistakenly believed he was referencing
a pipe wrench which Minjarez had in the back of his car.

¶8            The jury found Minjarez guilty of possession of a dangerous
drug and possession of marijuana, but not guilty of possession of drug
paraphernalia. Minjarez admitted one historical prior and was sentenced
to a mitigated term of three years’ imprisonment for possession of
methamphetamine and a consecutive term of three years’ probation for
possession of marijuana. He was also given credit for seventy-five days of
presentence incarceration. Minjarez timely appealed, and we have
jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶9            After reviewing the entire record for reversible error, we find
none. See Leon, 104 Ariz. at 300 (“An exhaustive search of the record has
failed to produce any prejudicial error.”). Based upon the record, sufficient
evidence was presented upon which a jury could determine beyond a
reasonable doubt Minjarez knowingly possessed or used a dangerous drug
and knowingly possessed marijuana.

¶10              All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Minjarez
was represented by counsel at all stages of the proceedings and was present
at all critical stages. The jury was properly comprised of eight jurors, and
the record shows no evidence of jury misconduct. See A.R.S. § 21-102(B);
Ariz. R. Crim. P. 18.1(a). At sentencing, Minjarez was given an opportunity
to speak, and the trial court stated on the record the evidence and materials
it considered and the factors it found in imposing sentences. Additionally,
the sentences imposed were within the statutory limits. See A.R.S. § 13-
603(K), -703(B), (I).

                              CONCLUSION

¶11             Minjarez’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Minjarez’s
representation in this appeal have ended. Defense counsel need do no more
than inform Minjarez of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to


                                      4
                            STATE v. MINJAREZ
                            Decision of the Court

our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶12            Minjarez has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.19(a). Upon the Court’s own motion, we also grant Minjarez
thirty days from the date of this decision to file an in propria persona motion
for reconsideration.




                                   :ama




                                       5